197 Mich. App. 236 (1992)
495 N.W.2d 397
TESSIN
v.
DEPARTMENT OF CORRECTIONS
Docket No. 126543.
Michigan Court of Appeals.
Decided December 7, 1992, at 9:40 A.M.
John A. Vos, for the plaintiff.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, and George N. Stevenson and A. Peter Govorchin, Assistant Attorneys General, for the defendant.
Before: SHEPHERD, P.J., and WAHLS and R.B. BURNS,[*] JJ.

AFTER REMAND
SHEPHERD, P.J.
This matter was resubmitted to us after remand to the trial court for a determination *239 regarding whether the change in the procedure for forfeiting credits under MCL 800.33(5); MSA 28.1403(5), as amended by 1986 PA 322, comports with the Due Process Clauses of the United States and Michigan Constitutions. US Const, Am XIV; Const 1963, art 1, § 17.
In Tessin v Dep't of Corrections, unpublished opinion per curiam of the Court of Appeals, decided August 9, 1991 (Docket No. 126543), this Court previously observed:
Pursuant to [MCL 800.33; MSA 28.1403], a prisoner may earn disciplinary credits for each month served but may also forfeit such credits upon being found guilty of major misconduct. Under [MCL 800.33(5); MSA 28.1403(5)], as it existed prior to its amendment, not only would a prisoner forfeit credits earned during the month in which he was found guilty of major misconduct, but the warden or superintendent could order that he forfeit "all or a portion of the disciplinary credits accumulated prior to the month in which the misconduct occurred." This aspect of subsection (5) was not changed by 1986 PA 322. However, prior to April 1, 1987, the amendment's effective date, an order forfeiting accumulated disciplinary credits was required to be "based upon the recommendation of a hearing officer and a review of the prisoner's institutional record." The amendment eliminated the requirement of a hearing officer's recommendation.
Following this Court's remand, both parties filed their respective arguments with the trial court. On February 7, 1992, the trial court ruled:
Due process requires that Plaintiff be entitled to a written explanation of the reason for this forfeiture of accumulated disciplinary credits which reason or reasons must be based upon Plaintiff's *240 institutional record and the nature of the major misconduct committed. Without such minimum procedures, the warden would have unfettered discretion.
Pursuant to the trial court's order, Warden John Jabe then submitted an affidavit stating that his reasons for ordering the forfeiture of a total of 346 days of disciplinary credits were based on 1987 AACS, R 791.5513, effective May 7, 1987, and that plaintiff had been found guilty of substance abuse and possession of dangerous contraband following separate hearings regarding these charges.
In its opinion and order on remand, dated March 16, 1992, the trial court affirmed the forfeitures and granted summary disposition to defendant. The trial court remarked:
The Court concludes that the warden's discretion is not unfettered; it is restricted by the rule. In this case the warden has cited the rule in his written reasons for the forfeitures.
Since the rule does authorize the forfeitures which were made in this case, no further citation to the Plaintiff's institutional record was necessary. Citation to the nature of the misconducts and reference to the rule was [sic] enough to afford Plaintiff due process of law.
I
As indicated, the question on remand was whether MCL 800.33(5); MSA 28.1403(5), as amended, which eliminated the requirement of a hearing officer's recommendation, comported with due process. With regard to that question, the trial court determined that due process requires that the warden provide a written explanation of the reasons for forfeiture of accumulated disciplinary *241 credits based upon plaintiff's institutional record and the nature of the misconduct committed. Although not directly answering the question on remand, the trial court all but ruled that the statute, as amended, violated due process. We disagree.
In Spruytte v Dep't of Corrections, 184 Mich. App. 423, 432; 459 NW2d 52 (1990), this Court observed:
In Hewitt [v Helms, 459 U.S. 460, 472; 103 S. Ct. 864; 74 L. Ed. 2d 675 (1983)], the Court stated that the requirements of the Due Process Clause are "flexible and variable dependent upon the particular situation being examined," and, quoting Wolff v McDonnell, 418 U.S. 539, 560; 94 S. Ct. 2963; 41 L. Ed. 2d 935 (1974), stated "one cannot automatically apply procedural rules designed for free citizens in an open society ... to the very different situation presented by a disciplinary proceeding in a state prison."
Although nothing in the United States Constitution requires the granting of good-time credits, once a state adopts good-time provisions and a prisoner earns credit, the deprivation of that good-time credit constitutes a substantial sanction, and a prisoner can properly claim that a summary deprivation of good-time amounts to a deprivation of liberty without due process of law. Wolff, supra. Because the state adopted good-time or disciplinary credits, as provided in MCL 800.33; MSA 28.1403, plaintiff could not be deprived of his protected liberty interest in accumulated disciplinary credits without due process of law.
Under the previous statute, the forfeiture of accumulated disciplinary credits, as well as the automatic forfeiture of five days of credit upon being found guilty of a major misconduct charge, *242 required the recommendation of a hearing officer, whose finding provided the basis for any such forfeiture at the hearing regarding the major misconduct charge. We find that the amended statute eliminating the hearing officer's recommendation does not violate due process because plaintiff is still entitled to a hearing regarding the underlying major misconduct charge as required by Wolff. Pfefferle v Corrections Comm, 86 Mich. App. 366, 370-371; 272 NW2d 563 (1976). In this case, separate hearings were held at which plaintiff was found guilty of two major misconduct charges. Because these proceedings satisfied Wolff, we conclude that plaintiff was accorded all the process to which he was entitled.
We further note that, contrary to the trial court's opinion, the amended statute does not provide the warden with virtually unfettered discretion to impose the additional forfeiture penalty, and, therefore, does not violate due process in that respect. As set forth in § 33(5), "[a]n order forfeiting accumulated disciplinary credits shall be based upon a review of the prisoner's institutional record." (Emphasis provided.) Further, Rule 791.5513, effective May 7, 1987, describes the amount of disciplinary credits to be forfeited for given categories of major misconduct violations. Rule 791.5513(1)(b)(x) provides that up to two years of credits may be forfeited for a substance abuse misconduct. In light of these conditions, it is clear that the warden does not have "unfettered" discretion. When we combine the statute, MCL 800.33(5); MSA 28.1403(5), with the above-cited rule, we see that the trial court was correct in holding that the warden is to take into account both the nature of the major misconduct and the institutional record of the prisoner. This is nothing more than an *243 attempt to tailor the punishment to the offense and the offender.
In this connection, both parties rely upon Spruytte, supra, where this Court recently considered the due process that may be due a prisoner before being deprived of a protected property interest in a computer. In Spruytte, p 432, this Court held that "due process may be satisfied with a written response to plaintiffs' or similarly situated individuals' requests as long as the reply, if a denial, states the reasons for the denial and the reasons are based on the criteria of [1979 AC, R 791.6637(4)]."
We believe the parties' reliance on Spruytte to be misplaced. Unlike this case, the plaintiffs in Spruytte were not entitled to a hearing pursuant to the statute in question, MCL 791.251; MSA 28.2320(51), and thus the question in that case was what procedural due process was required before the plaintiffs could be deprived of their property interest in a computer. In this case, plaintiff was entitled to, and received, hearings regarding the underlying major misconduct charges, and thus received all the due process to which he was entitled. Due process does not require that plaintiff also receive a written explanation of the reason for this forfeiture of accumulated disciplinary credits.
II
Although due process does not require that the warden provide a written explanation of the reasons for this forfeiture of accumulated disciplinary credits based upon the plaintiff's institutional record and the nature of the major misconduct committed, we nonetheless believe that the submission of a written explanation is necessary to enable the *244 trial court to determine whether the warden abused his discretion in imposing a penalty under the statute and the administrative rule. As the trial court noted, the submission of a written statement containing reasons for the forfeiture must take into account plaintiff's institutional record and the nature of the major misconduct committed. We further note that submission of a written explanation allows the trial court to give meaningful review of the warden's decision to take away good-time credits.
In reviewing whether the warden abused his discretion, the trial court must determine if the warden had sufficient justification for his action. The warden must give reasons, which are neither improper nor wrong, for ordering the forfeiture of accumulated disciplinary credits. Thus, the warden, in making a determination to order the forfeiture of good-time credit for a major misconduct offense, must reflect a proportionality standard by tailoring the forfeiture to the seriousness of the offense and the institutional record of the offender so as to make distinctions among prisoners that are based upon rational factors. Otherwise, a model prisoner who has been in prison a long time and commits his first major misconduct violation could be treated no differently than a fellow prisoner who had accumulated many serious violations during the same period.
III
Having concluded that the change in the procedure of forfeiting credits under § 33(5), as amended, does not violate plaintiff's due process rights and that the warden must submit a written explanation of the reasons for the forfeiture to allow the trial court to determine whether the *245 warden abused his discretion in imposing a penalty, we conclude that the warden's explanation did not give the trial court sufficient reasons that would allow the court to determine whether the warden abused his discretion in ordering the forfeiture of a total of 346 days of disciplinary credits under MCL 800.33; MSA 28.1403. In this case, mere citation to the nature of the misconducts and reference to the administrative rule were not sufficient to justify the forfeiture of this number of disciplinary credits. Even though required by the trial court's order, the warden's affidavit failed to supply the trial court with sufficient reasons to justify this forfeiture of accumulated disciplinary credits based upon plaintiff's institutional record. Moreover, the trial court erred when it stated that reference to the administrative rule was sufficient to justify the forfeiture. As clearly stated in § 33(5), the forfeiture in question is not mandatory and may be imposed in addition to mandatory penalties for a major misconduct violation. Upon conviction of a major misconduct violation, a prisoner automatically forfeits five disciplinary credits. Id. Administrative Rule 791.5513(1)(b), which was promulgated to implement § 33(5), allows the warden to order the forfeiture of up to two years of accumulated disciplinary credits. This is not a mandatory penalty. Contrary to the trial court's statement in its order and opinion, it is the statute, not the administrative rule, that authorizes the forfeiture. Although the rule provides the maximum amount of disciplinary credits that may be forfeited for a particular major misconduct violation, it is still up to the warden to determine whether to invoke this optional penalty, and it is also within his discretion to decide how much time within the two-year maximum is to be forfeited. Because the warden must take the institutional *246 record into account, the trial court must be informed of what in this prisoner's institutional record motivated the warden to order the forfeiture of the specific number of days involved in this case.
Accordingly, we reverse and remand to the trial court for a determination whether the warden abused his discretion in ordering the forfeiture of plaintiff's accumulated disciplinary credits under MCL 800.33(5); MSA 28.1403(5) and Administrative Rule 791.5513(1)(b). On remand, the warden should furnish the trial court with a written statement explaining the reasons for the forfeiture that are based upon both the plaintiff's institutional record and the nature of the misconducts committed. The trial court should then determine whether the warden abused his discretion by examining whether the reasons based upon these two factors, taken together, offer a rational justification for the forfeiture.
Reversed and remanded for further proceedings consistent with this opinion. We retain jurisdiction.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.